SUMMONS. Ingerfoll moved for a rule on the marffiall of the diftridl of; New-Torb, to return the writ in this caufe; and, after advifement, the Court granted the rule in the following terms:
Ordered, That. the. marffiall of the New-Torb diUriel return the writ to him directed in this caufe, before the adjournment of this court, if a copy of this rule ffiall be feafonably ferved upon him, or his deputy, or, otherwife, on the firft day of the next term. And that in cafe of a default, he do ffiew caufe therefor, by affidavit taken before one of the judges, of the United States.